Citation Nr: 0015495	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  96-31 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses due to hospitalization in November 1995 at Crestwood 
Hospital, Huntsville, Alabama.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


REMAND

The veteran served on active duty from September 1950 to 
January 1953.

This appeal arises from a January 1996 decision of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Montgomery, Alabama.  The veteran's claims folder is under 
the jurisdiction of the St. Petersburg, Florida, Regional 
Office (RO).

In the veteran's substantive appeal (VA Form 9) that was 
received in August 1996, he requested a hearing before the 
Board of Veterans' Appeals (Board) at the St. Petersburg, 
Florida, RO.  The record indicates that a local hearing was 
held in April 1997 at the VAMC at Bay Pines, Florida.  
However, the veteran is still entitled to a hearing before a 
member of the Board.  See 38 C.F.R. § 20.700(a) (1999).  
Therefore, this case must be returned to the St. Petersburg, 
Florida, RO to schedule a hearing before a member of the 
Board.

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a member of the Board in 
accordance with applicable law.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purpose of this REMAND is to schedule a hearing before a 
member of the Board to ensure compliance with due process 
considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


